In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 12‐3742  
RONALD OLSON and CINDY OLSON, 
                                                  Plaintiffs‐Appellants, 
                                                                         
                           v. 
                             
CHAMPAIGN COUNTY, ILLINOIS, et al. 
                                                 Defendants‐Appellees. 
                       ____________________ 

           Appeal from the United States District Court for the 
                      Central District of Illinois. 
                No. 11‐2147 — Harold A. Baker, Judge. 
                       ____________________ 

     ARGUED OCTOBER 31, 2014 — DECIDED APRIL 30, 2015 

                       ____________________ 

    Before POSNER, ROVNER, and HAMILTON, Circuit Judges. 
   HAMILTON,  Circuit  Judge.  Plaintiffs  Ronald  and  Cindy  Ol‐
son appeal the district court’s dismissal of their civil suit chal‐
lenging  the  arrest  of  Mr.  Olson  by  local  officials  in  Illinois. 
The Olsons allege that two police detectives and a prosecutor 
violated Mr. Olson’s Fourth Amendment rights by causing his 
arrest  without  probable  cause.  The  district  court  dismissed 
2                                                          No. 12‐3742 

the suit for failure to state a claim, finding that the prosecutor 
was  entitled  to  absolute  prosecutorial  immunity  and  the  de‐
tectives were entitled to qualified immunity because they had 
a  warrant  for  Olson’s  arrest.  The  district  court  then  declined 
supplemental jurisdiction over state law claims arising out of 
the same events.  
    We reverse the dismissal of the federal claims and remand 
for the district court to consider both the federal and state law 
claims.  The  prosecutor  is  not  entitled  to  absolute  immunity 
because  the  plaintiffs  allege  he  swore  to  the  truth  of  facts  to 
obtain  the  arrest  warrant  for  Olson.  In  swearing  to  facts,  he 
was acting as a witness, not as an advocate of the state, and so 
is not protected by absolute prosecutorial immunity. See Kali‐
na  v.  Fletcher,  522  U.S.  118,  129–30  (1997).  Neither  the  detec‐
tives nor the prosecutor are entitled to dismissal on qualified 
immunity.  The  allegations  of  the  complaint  permit  the  rea‐
sonable  inference  that  the  two  detectives,  the  prosecutor,  or 
all three gave false information to the state judge who issued 
the  warrant  for  Olson’s  arrest.  The  plaintiffs  allege  that  the 
detectives exhaustively investigated the theft of a trailer and 
lawn mowers but found no evidence or witnesses that linked 
Olson to the crime. The fact that Olson was arrested anyway 
on a warrant based on information from the defendants plau‐
sibly suggests that the defendants gave false information, and 
they are not entitled to qualified immunity if they lied to ob‐
tain the arrest warrant. 
I. Factual and Procedural History 
    We  recount  the  facts  as  alleged  in  the  second  amended 
complaint  because  we  must  accept  the  plaintiffs’  allegations 
as  true  when  reviewing  a  dismissal  under  Federal  Rule  of 
Civil Procedure 12(b)(6). Parish v. City of Elkhart, 614 F.3d 677, 
No. 12‐3742                                                            3

679 (7th Cir. 2010); Parish v. City of Chicago, 594 F.3d 551, 552 
(7th Cir. 2009). 
    A. Investigation and Olson’s Arrest 
     This suit stems from an exhaustive police investigation in‐
to  the  burglary  of  Marie  Buhr’s property  in  Royal,  Illinois,  a 
town located in Champaign County. On October 6, 2008, Ma‐
rie Buhr and her grandson, Christopher Buhr, reported to the 
Champaign County Sheriff that a red trailer and lawn mow‐
ers were stolen from the Buhr property.  
     Also  in  October  2008,  plaintiffs  Ronald  and  Cindy  Olson 
noticed that their neighbor, Vilven Tire Company, had placed 
an eight‐foot‐long trailer on the Olsons’ property just outside 
Royal.  Mr.  Olson  concluded  that  the  trailer  was  abandoned. 
The  trailer  was  deteriorated  and  had  no  lights  or  license 
plate. Olson planned to fix up the abandoned trailer to give to 
his  daughter  and  son‐in‐law,  Brandy  and  Brent  Vinson.  He 
painted the trailer and placed brackets and anchor boards on 
it.  He  left  the  trailer  on  his  property  where  it  could  be  seen 
from  the  road.  Three  days  after  he  completed  these  repairs, 
the trailer disappeared. The Olsons did not file a police report 
because they did not care if someone took it.  
   On  October  23,  2008,  a  detective  working  for  the  Cham‐
paign County Sheriff, defendant David Sherrick, discovered a 
black trailer with a flat tire abandoned in a ditch on a country 
road  near  Ogden,  Illinois.  Sherrick  took  fingerprint  samples 
from the trailer. In a police report, Sherrick wrote that he ob‐
served tire marks that looked as if a riding lawn mower had 
been  transported  on  the  trailer.  He  also  saw  bean  stalks  on 
the  trailer.  Sherrick  concluded  the  trailer  had  been  driven 
4                                                       No. 12‐3742 

through  a  field  to  transport  the  lawn  mowers  that  were  re‐
ported stolen from the Buhr property.  
    Another investigator in  the Sheriff’s office  ran the finger‐
prints  from  the  trailer  through  a  database  but  found  no 
match, which was documented in a December 4, 2008 report. 
Sherrick nevertheless suspected that Ronald Olson had stolen 
the trailer and lawn mowers, so on June 3, 2009 he applied for 
and received search warrants that authorized the collection of 
DNA samples and fingerprints from Ronald Olson, as well as 
a search of the Olsons’ property. Sherrick searched the prop‐
erty  with  defendant  Stuart  Shaw,  another  detective  working 
for the Champaign County Sherriff.  
    The  searches  allegedly  yielded  nothing  to  confirm  Sher‐
rick’s suspicions. A June 9, 2009 laboratory report by the Illi‐
nois  State  Police  found  no  match  between  Ronald  Olson’s 
DNA or fingerprints and the samples collected from the trail‐
er or  any other Buhr building.  Even after  the  searches,  there 
was  a  “lack  of  any  forensic  evidence  [or  a]  statement  of  any 
witness connecting Ron Olson in [any way] to the Buhrs, their 
trailer,  their  property  or  any  other  matter  that  would  lead  a 
reasonable police officer to  believe  there  was probable cause 
to believe Ron Olson had committed a crime.”  
    Despite the lack of any evidence implicating Olson, Detec‐
tives Sherrick and Shaw allegedly told an assistant state’s at‐
torney,  defendant  Steven  Ziegler,  that  Ronald  Olson  should 
be  arrested  and  charged  for  stealing  the  trailer  and  lawn 
mowers. The Olsons allege that “Officers Sherrick and Shaw 
provided  false  statements  of  probable  cause  for  charges  and 
the  arrest  of  Ron  Olson  to  Assistant  State’s  Attorney  Steven 
Ziegler [that] resulted in his filing the information which re‐
quired the arrest of Ron Olson.”  
No. 12‐3742                                                       5

    On  June  11,  2009,  Ziegler  filed  an  information  in  state 
court  charging  Ronald  Olson  with  felony  burglary  of  the 
Buhr property. Ziegler had no personal knowledge of the in‐
vestigation into the burglary. He swore that the facts set forth 
in the information were true, relying on statements made by 
Sherrick  and  Shaw.  The  complaint  alleges  that  those  state‐
ments  were  false.  The  information  sets  forth  the  charges 
against Mr. Olson and also contains a section where a person 
signs to swear to the truth of the facts in the information:  
       The  State’s  Attorney  of  said  County  charges: 
       That  on  or  about  OCTOBER  6,  2008,  in  Cham‐
       paign County, RONALD  L.  OLSON  committed 
       the offense of BURGLARY CLASS 2 FELONY in 
       that  the  said  defendant,  or  one  for  whose  con‐
       duct he is legally responsible, without authority, 
       knowingly entered a building of Marie Buhr, lo‐
       cated  at  [address],  Royal,  Illinois,  with  the  in‐
       tent to commit therein a theft, in violation of 720 
       Illinois  Compiled  Statutes  5/19‐1(a).  s/  Julia  R. 
       Rietz, State’s Attorney 
       The  undersigned,  being  duly  sworn,  states  up‐
       on information and belief that the facts set forth 
       in  the  foregoing  information  are  true.  s/  Illegi‐
       ble,  Asst.  State’s  Attorney,  SWORN  TO  before 
       me  June  11,  2009,  s/  Linda  S.  Frank,  Circuit 
       Clerk 
6                                                                      No. 12‐3742 

The  signature  of  the  prosecutor  swearing  to  the  truth  of  the 
facts  in  the  information,  which  is  marked  “Illegible”  in  the 
certified copy in the record in this case, belongs to Ziegler.1  
   Also  on  June  11,  2009,  a  state  judge  issued  a  warrant  for 
the arrest of Olson. That warrant is reproduced in its entirety 
here, omitting only certain identifying personal information: 
         IN  THE  CIRCUIT  COURT  OF  CHAMPAIGN 
         COUNTY, ILLINOIS 
         THE  CIRCUIT  COURT  OF  THE  SIXTH 
         JUDICIAL  CIRCUIT  IN  CHAMPAIGN 
         COUNTY,  STATE  OF  ILLINOIS  TO:  ANY 
         PEACE OFFICER OF THE STATE OF ILLINOIS 
         WHEREAS,  a  verified  information  by  Cham‐
         paign  County  State’s  Attorney  has  been  made 
         before  me  that  DEFENDANT:  Ronald  L.  Olson 
         …  
         At and within the County of Champaign in the 
         State  aforesaid,  on  or  about  October  06,  2008, 
         did  commit  the  offense  of  Burglary  ‐  a  class  2 
         felony  in  violation  of  720  Illinois  Compiled 
         Statutes 5/19‐1(a).  
            YOU  ARE  COMMANDED,  by  order  of  said 
            Court  to  arrest  the  said  Ronald  L.  Olson  and 
                                                 
     1 As a general rule, we may take judicial notice of public records not 
attached  to  the  complaint  in  ruling  on  a  motion  to  dismiss  under  Rule 
12(b)(6).  E.g.,  Geinosky  v.  City  of  Chicago,  675  F.3d  743,  745  n.1  (7th  Cir. 
2012); see also Papasan v. Allain, 478 U.S. 265, 268 n.1 (1986). The defend‐
ants filed the information and arrest warrant in the district court as exhib‐
its supporting their motion to dismiss. Both documents are certified cop‐
ies of public state court records.
No. 12‐3742                                                        7

       bring him/her forthwith before me, or in case of 
       my absence or inability to act, before the nearest 
       Associate Circuit Judge or Magistrate within the 
       said  County,  to  answer  said  complaint  and  be 
       dealt with according to law. 
       Bail for the foregoing offense(s) hereby fixed at 
       $50,000.00.  
       Issued  this  11th  day  of  June,  A.D.  2009,  in  the 
       County of Champaign, State of Illinois. 
       s/  Richard  P.  Klaus,  Judge  of  said  Circuit 
       Court/Associate Circuit Judge 
Olson  was  arrested  on  June  11,  2009.  The  complaint  alleges 
Sherrick  and  Shaw  are  liable  for  “obtaining  the  arrest”  of 
Ronald  Olson.  Fifteen  months  later,  on  September  21,  2010, 
the  circuit  court  dismissed  the  charge  against  Olson  on  mo‐
tion of the prosecutor.  
   B. Procedural History of the Federal Civil Case 
    The  Olsons  filed  suit  on  June  6,  2011.  They  sued  Detec‐
tives  Sherrick  and  Shaw  in  their  individual  capacities;  Dan 
Walsh,  Sheriff  of  Champaign  County,  in  his  individual  and 
official capacities; Assistant State’s Attorney Steven Ziegler in 
his individual capacity; and Champaign County itself.  
    The Olsons alleged that the arrest of Ronald Olson violat‐
ed his Fourth Amendment right to be free from unreasonable 
seizure. This federal claim against local officials was brought 
under 42 U.S.C. § 1983 and was asserted against Sherrick and 
Shaw  for  providing  false  information  that  led  to  the  arrest 
and Ziegler for attesting to the truth of the facts alleged in the 
information. Plaintiffs also asserted state law claims for mali‐
8                                                                  No. 12‐3742 

cious prosecution and false arrest against Sherrick, Shaw, and 
Ziegler  for  their roles in the arrest, as well  as  against  Sheriff 
Walsh  based  on  respondeat  superior  liability  for  the  actions  of 
Sherrick and  Shaw. Champaign  County  was joined as  a nec‐
essary  party  because  it  is  obliged  by  law  to  pay  judgments 
against  employees  acting  within  the  scope  of  their  employ‐
ment.  See  745  Ill.  Comp.  Stat.  10/9‐102.  The  Olsons  sought 
damages for Mr. Olson’s brief detention, the bond restrictions 
requiring him to stay in Illinois, and Cindy Olson’s inconven‐
ience  in  being  unable  to  travel  outside  Illinois  with  her  hus‐
band.2  
   The  district  court  dismissed  the  Olsons’  first  amended 
complaint  for  failure  to  state  a  claim  but  granted  plaintiffs 
leave  to  file  another.  The  district  court  then  dismissed  the 
second  amended  complaint  as  well  and  entered  final  judg‐
ment for the defendants.  
    The  district  court  dismissed  all  claims  for  five  different 
reasons.  First,  the  court  concluded  that  Sherrick  and  Shaw 
were entitled to qualified immunity because they arrested Ol‐
son pursuant to a warrant issued by a state judge. Second, the 
court concluded that prosecutor Ziegler was entitled to abso‐
lute immunity because he was acting in his capacity as an ad‐

                                                 
      2When  the  Olsons  first  filed  suit,  they  joined  their  claims  based  on 
the arrest of Ronald Olson with the claims of his daughter and son‐in‐law, 
Brandy  and  Brent  Vinson.  The  Vinsons  sued  various  local  officials  and 
local  governments  for  the  allegedly  unlawful  search  of  their  property  in 
Vermilion  County,  which  adjoins  Champaign  County.  That  search  took 
place on June 4, 2009, after the search of the Olson property. On February 
27,  2012,  the  district  court  severed  the  claims  of  the  Vinsons  and  Olsons 
into two separate lawsuits. For our disposition of the Vinsons’ claims, see 
Vinson v. Vermilion County, 776 F.3d 924 (7th Cir. 2015).
No. 12‐3742                                                              9

vocate for the state when he signed and filed the charging in‐
formation. Third, the court found the complaint failed to state 
a federal claim against Sheriff Walsh because a supervisor is 
not liable under § 1983 for a subordinate’s violation of a per‐
son’s  constitutional  rights.  E.g.,  Chavez  v.  Illinois  State  Police, 
251 F.3d 612, 651 (7th Cir. 2001). Fourth, the plaintiffs failed to 
state  a  viable  Monell  claim  against  Champaign  County  be‐
cause they did not point to a municipal policy or practice (or 
person  with  policymaking  authority)  that  caused  the  consti‐
tutional injury. See Monell v. New York City Dep’t of Social Ser‐
vices,  436  U.S.  658  (1978)  (explaining  when  a  local  govern‐
ment  may  be  liable  under  § 1983).  Finally,  after  finding  no 
valid  federal  claims,  the  court  declined  to  accept  supple‐
mental  jurisdiction  over  the  state  law  false  arrest  and  mali‐
cious prosecution claims. The court entered final judgment in 
favor of the defendants. This appeal followed. 
II. Analysis 
     We review de novo the district court’s dismissal for failure 
to  state  a  claim  under  Fed.  R.  Civ.  P.  12(b)(6).  E.g.,  Parish  v. 
City of Elkhart, 614 F.3d 677, 679 (7th Cir. 2010). We reverse the 
dismissal.  The  complaint  plausibly  alleges  that  the  defend‐
ants  unlawfully  caused  the  arrest  of  Ronald  Olson.  At  this 
stage  of  the proceedings,  Sherrick and Shaw are not  entitled 
to qualified immunity, and Ziegler is not entitled to absolute 
immunity or qualified immunity. 
    A. Legal Standard 
   To  survive  a  motion  to  dismiss,  the  plaintiffs’  complaint 
need  contain  only  “a  short  and  plain  statement  of  the  claim 
showing that the pleader is  entitled to relief.”  Fed. R. Civ. P. 
8(a)(2). While specific facts are not necessary, Erickson v. Par‐
10                                                         No. 12‐3742 

dus,  551  U.S.  89,  93  (2007)  (per  curiam),  the  complaint  must 
“‘give  the  defendant  fair  notice  of  what  the  …  claim  is  and 
the  grounds  upon  which  it  rests.’”  Bell  Atlantic  Corp.  v. 
Twombly, 550 U.S. 544, 555 (2007) (omission in original), quot‐
ing Conley v. Gibson, 355 U.S. 41, 47 (1957). 
    We  must  determine  if  the  allegations  in  the  complaint 
state  a  plausible  claim  for  relief.  Twombly,  550  U.S.  at  570; 
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Factual allegations 
must be enough to raise a right to relief above the speculative 
level … .” Twombly, 550 U.S. at 555; see also Brooks v. Ross, 578 
F.3d 574, 581 (7th Cir. 2009) (plausibility requirement “‘simp‐
ly calls for enough facts to raise a reasonable expectation that 
discovery will reveal evidence’ supporting the plaintiff’s alle‐
gations”), quoting Twombly, 550 U.S. at 556.  
    These factual allegations must be more than “[t]hreadbare 
recitals  of  the  elements  of  a  cause  of  action,  supported  by 
mere  conclusory  statements.”  Iqbal,  556  U.S.  at  678.  We  “are 
not  bound  to  accept  as  true  a  legal  conclusion  couched  as  a 
factual  allegation.”  Twombly,  550  U.S.  at  555  (internal  quota‐
tion  marks  omitted),  quoting  Papasan  v.  Allain,  478  U.S.  265, 
286 (1986). This is a fine line, though, and it is appropriate to 
give  plaintiffs  a  chance  to  amend  a  complaint  to  provide 
more factual detail, as the district court did here after its first 
dismissal.  See,  e.g.,  Bausch  v.  Stryker  Corp.,  630  F.3d  546,  562 
(7th  Cir.  2010)  (“Generally,  if  a  district  court  dismisses  for 
failure  to  state  a  claim,  the  court  should  give  the  party  one 
opportunity  to  try  to  cure  the  problem,  even  if  the  court  is 
skeptical  about  the  prospects  for  success.”),  citing  Foster  v. 
DeLuca, 545 F.3d 582, 584 (7th Cir. 2008).  
   “The plausibility standard is not akin to a ‘probability re‐
quirement,’ but it asks for more than a sheer possibility that a 
No. 12‐3742                                                          11

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678, quot‐
ing  Twombly,  550  U.S.  at  556. A  claim  should  survive  a  Rule 
12(b)(6) motion to dismiss if the complaint contains well‐pled 
facts—that  is,  not  just  legal  conclusions—that  permit  the 
court  to  infer  more  than  the  mere  possibility  of  misconduct. 
Iqbal, 556 U.S. at 679. In deciding or reviewing a Rule 12(b)(6) 
motion, we do not ask did these things happen; instead, “the 
proper  question  to  ask  is  still  ‘could  these  things  have  hap‐
pened.”  Carlson  v.  CSX  Transportation,  Inc.,  758  F.3d  819,  827 
(7th Cir. 2014), quoting Swanson v. Citibank, N.A., 614 F.3d 400, 
404–05 (7th Cir. 2010).  
    B. Claim Against Detectives Sherrick and Shaw 
    The plaintiffs claim that detectives Sherrick and Shaw are 
liable for arresting Ron Olson without probable cause in vio‐
lation of the Fourth Amendment. The district court dismissed 
this claim after concluding the officers could not be liable be‐
cause they had a warrant for the arrest and so were entitled to 
qualified immunity.  
    We  evaluate  claims  for  qualified  immunity  by  the  stand‐
ard of objective reasonableness. Malley v. Briggs, 475 U.S. 335, 
344  (1986);  see  also  Harlow  v.  Fitzgerald,  457  U.S.  800,  818–19 
(1982)  (holding  that  officials  who  act  objectively  reasonably, 
by  reference  to  clearly  established  law,  are  entitled  to  quali‐
fied immunity). This is the same standard that applies in de‐
ciding  whether  to  suppress  evidence  in  a  criminal  trial  ob‐
tained through an invalid warrant, and precedents regarding 
suppression rulings therefore provide  guidance to the quali‐
fied immunity inquiry for civil § 1983 suits. Malley, 475 U.S. at 
344, citing United States v. Leon, 468 U.S. 897 (1984). 
12                                                          No. 12‐3742 

    Officers do not act reasonably if they intentionally or reck‐
lessly provide false information to obtain a warrant. Leon, 468 
U.S.  at  926;  see  also  United  States  v.  Garcia,  528  F.3d  481,  487 
(7th  Cir.  2008)  (holding  that  a  criminal  defendant  can  rebut 
the presumption that an officer is acting in good faith by ap‐
plying for  a warrant if “the officer was dishonest or reckless 
in preparing the affidavit”). A police officer is not entitled to 
qualified  immunity  for  submitting  “an  affidavit  that  con‐
tained statements he knew to be false or would have known 
were false had he not recklessly disregarded the truth and no 
accurate  information  sufficient  to  constitute  probable  cause 
attended the false statements.” Lawson v. Veruchi, 637 F.3d 699, 
704  (7th  Cir.  2011)  (internal  quotation  marks  omitted),  quot‐
ing Olson v. Tyler, 771 F.2d 277, 281 (7th Cir. 1985). This stand‐
ard applies to officers “who provided information material to 
the probable‐cause determination.” Leon, 468 U.S. at 923 n.24. 
    The plantiffs’ allegations allow a reasonable inference that 
Sherrick  and  Shaw  provided  false  information  to  obtain  the 
warrant  and  so  are  not  entitled  to  qualified  immunity.  The 
plaintiffs allege that Sherrick and Shaw lied to Ziegler about 
having  probable  cause  to  arrest  Mr.  Olson.  The  complaint 
states  that  “Officers  Sherrick  and  Shaw  provided  false  state‐
ments of probable cause for charges and the arrest of Ron Ol‐
son to Assistant State’s Attorney Steven Ziegler [that] resulted 
in his filing the information which required the arrest of Ron 
Olson.”  
     The defendants respond that this is a bare legal conclusion 
and fails to give them notice of the claim against them in light 
of  the  pleading  requirements  set  out  in  Twombly  and  Iqbal. 
They suggest that the plaintiffs were required to specify what 
statements were false and led to Olson’s arrest. But the Olsons 
No. 12‐3742                                                        13

alleged  all  of  the  facts  they  could  reasonably  be  expected  to 
know and have provided much more detail than the bare le‐
gal conclusion that Sherrick and Shaw “provided false state‐
ments of probable cause.”  
    Plaintiffs’  “pleading  burden  should  be  commensurate 
with  the  amount  of  information  available  to  them.”  Bausch, 
630  F.3d  at  561  (citation  and  internal  quotation  marks  omit‐
ted). It is unreasonable to require plaintiffs to plead the spe‐
cific  statements  with  more  particularity  when  they  have  no 
knowledge  of  the  specific  falsehoods  and  can  learn  of  them 
only  through  discovery.  The  Olsons  do  not  know  what  false 
information  was  the  purported  basis  for  the  arrest  warrant 
because the warrant itself is so conclusory. It refers only to an 
information with the conclusory allegation that Ronald Olson 
committed  burglary.  The  well‐pled  facts  in  the  complaint 
make  it  reasonable  to  expect  that  discovery  will  reveal  evi‐
dence  about  the  precise  statement  that  the  Olsons  contest  is 
false and that is all that is required at this stage. See Brooks v. 
Ross, 578 F.3d 574, 581 (7th Cir. 2009) (complaint is plausible if 
it contains facts that “raise a reasonable expectation that dis‐
covery  will  reveal  evidence”  supporting  the  allegations), 
quoting Twombly, 550 U.S. at 556. 
    The complaint recounts in detail the investigation leading 
up to Mr. Olson’s arrest and the absence of evidence implicat‐
ing him in any theft of the lawn mowers and trailer. Viewed 
as a whole, the complaint supports a plausible inference that 
Sherrick and Shaw lied about the factual basis for the proba‐
ble cause to arrest Olson. See Twombly, 550 U.S. at 555–56. 
   The  Olsons  allege  that  every  step  of  Sherrick  and  Shaw’s 
extensive  investigation  failed  to  yield  any  evidence  that  Mr. 
Olson was involved in the theft of the trailer and lawn mow‐
14                                                        No. 12‐3742 

ers.  The  officers  found  an  abandoned  trailer  that  they  be‐
lieved  was  the  trailer  stolen  from  the  Buhrs.  They  took  fin‐
gerprint samples from that trailer, had the samples analyzed, 
and  found  no  match  in  their  database.  The  officers  then  ob‐
tained a search warrant for the Olson residence as well as for 
Mr.  Olson’s  DNA  and  fingerprints.  They  executed  both 
searches but allegedly found nothing linking Olson to the sto‐
len trailer. Olson’s DNA and fingerprints did not match sam‐
ples collected from the abandoned trailer or samples from the 
Buhr  property.  And  the  search  of  the  Olson  residence  also 
turned up nothing implicating Mr. Olson in the theft or even 
linking him to the Buhr property, the scene of the crime. The 
Olsons also allege that the police did not have any statements 
from witnesses that implicated Ron Olson. 
     In  short,  the  Olsons  allege  in  detail  that  Sherrick  and 
Shaw’s  unusually  elaborate  investigation  of  the  theft  of  a 
trailer  revealed  no  evidence  that  Mr.  Olson  had  anything  to 
do with it. These well‐pled facts permit the reasonable infer‐
ence  that  Sherrick  and  Shaw  knew  no  facts  that  would  sup‐
port  probable  cause  to  arrest  Olson.  And  yet  they  allegedly 
gave statements to Ziegler that provided the factual basis for 
his  arrest.  We  can  draw  the  reasonable  inference  from  these 
allegations  that  whatever  Sherrick  and  Shaw  said  to  Ziegler, 
it included false information that led to the unlawful arrest of 
Ronald Olson. 
    The  defendants  rely  heavily  on  Burton  v.  City  of  Franklin, 
No. 1:11‐cv‐00267‐JMS‐TAB, 2011 WL 2938029 (S.D. Ind. July 
18,  2011),  to  argue  that  plaintiffs’  complaint  is  deficient,  and 
we  find  it  useful  to  compare  the  Olsons’  complaint  to  the 
complaint in that case. In Burton, the district court dismissed 
the  plaintiffs’  complaint  because  the  allegation  that  a  search 
No. 12‐3742                                                         15

warrant  was  “[b]ased  upon  false  information”  provided  by 
police  officers  was  conclusory  and  not  supported  by  well‐
pled facts that would give the defendants notice of the claim. 
Id.  at  *4–5.  The  problem  with  the  Burton  complaint  was  that 
all the facts alleged showed that the police actually did have 
probable cause. Before requesting the search warrant, two po‐
lice  officers  had  monitored  an  informant  who  made  con‐
trolled  drug  buys  at  Burton’s  house.  Id.  at  *2.  Based  on  that 
allegation,  the  district  court  concluded  that  the  search  war‐
rant for the house had been supported by probable cause. The 
only possible “false information” provided by the police was 
an  overstatement  of  the  quantity  of  drugs  bought  by  the  in‐
formant.  Id.  at  *5.  But  even  that  inference—itself  “a  strained 
reading of the Complaint”—was not sufficient to state a claim 
for  a  wrongful  search  because  the  facts  in  the  complaint  es‐
tablish  that  the  police  had  probable  cause  to  seek  the  search 
warrant  even  if  the  quantity  of  drugs  was  exaggerated.  Id. 
None  of  the  alleged  facts  could  support  a  reasonable  infer‐
ence  that  the  defendants  had  violated  any  law,  so  the  court 
had no choice but to dismiss the complaint for failure to state 
a claim. Id. 
    In contrast to the Burton complaint, the complaint here al‐
leges facts that Sherrick and Shaw investigated Ronald Olson 
but  turned  up  no  evidence  linking  him  to  the  crime.  Yet  the 
officers  nevertheless  told  prosecutor  Ziegler  that  they  had 
probable  cause  to  believe  Olson  had  stolen  the  trailer  and 
lawn  mowers,  and  Olson  was  arrested  for  burglary.  These 
facts  permit  the  reasonable  inference  that  defendants  inten‐
tionally  or  recklessly  caused  his  arrest  without  probable 
cause.  Viewing  the  complaint  as  a  whole,  the  Olsons  have 
provided much more than the “mere allegation that a search 
warrant [was] based on ‘false information.’” Burton, 2011 WL 
16                                                        No. 12‐3742 

2938029, at *4. The factual allegations in the Olson complaint 
state  a  plausible  claim  against  detectives  Sherrick  and  Shaw 
for false arrest. 
      C. Claim Against Prosecutor Ziegler 
     The plaintiffs also alleged that prosecutor Ziegler is liable 
for Olson’s false arrest because he verified that the allegations 
in the charging information were true and therefore was act‐
ing  as  a  witness.  Ziegler  protests  that  he  is  entitled  to  abso‐
lute immunity because he was acting as prosecutor in signing 
and filing the information to initiate the prosecution of Olson 
for burglary. Both sides agree that courts conduct a functional 
analysis  to  determine  if  a  prosecutor  has  absolute  immunity 
because he is entitled to absolute immunity only for conduct 
that relates to his role as an advocate for the state. See Buckley 
v. Fitzsimmons, 509 U.S. 259, 269 (1993); Burns v. Reed, 500 U.S. 
478, 486 (1991). A prosecutor’s immunity turns on “the nature 
of  the  function  performed,  not  the  identity  of  the  actor  who 
performed it.” Forrester v. White, 484 U.S. 219, 229 (1988). 
    The  question  of  how  to  categorize  Ziegler’s  conduct  is 
controlled by Kalina v. Fletcher, 522 U.S. 118, 120 (1997), where 
the Court examined whether a prosecutor was entitled to ab‐
solute  prosecutorial  immunity  for  “making  false  statements 
of fact in an affidavit supporting an application for an arrest 
warrant.” Prosecutor Kalina had initiated a criminal proceed‐
ing against Fletcher by filing three documents in state court. 
Two  were  unsworn  pleadings:  an  information  charging 
Fletcher with burglary and a motion for a warrant for his ar‐
rest.  The  third  document  was  an  affidavit  that  summarized 
the evidence supporting the charge—a “Certification for De‐
termination of Probable Cause” required by state law to sup‐
port the arrest warrant. The prosecutor “personally vouched 
No. 12‐3742                                                           17

for  the  truth  of  the  facts  set  forth  in  the  certification  under 
penalty  of  perjury.”  Id.  at  120–21.  Fletcher  alleged  that  the 
prosecutor’s affidavit contained inaccurate statements, which 
caused him to be arrested and jailed in violation of the Fourth 
Amendment. 
    The Court ruled that the prosecutor was entitled to abso‐
lute  immunity  for  filing  the  information  and  motion  for  the 
arrest  warrant  but  could  be  sued  for  personally  swearing  to 
the truth of the facts in the supporting affidavit. Id. at 129–31. 
In  executing  the  certification  under  penalty  of  perjury,  she 
acted as a complaining witness and not as a lawyer: 
        Testifying about facts is the function of the wit‐
        ness, not of the lawyer. No matter how brief or 
        succinct  it  may  be,  the  evidentiary  component 
        of  an  application  for  an  arrest  warrant  is  a  dis‐
        tinct  and  essential  predicate  for  a  finding  of 
        probable  cause.  Even  when  the  person  who 
        makes the constitutionally required “Oath or af‐
        firmation”  is  a  lawyer,  the  only  function  that 
        she  performs  in  giving  sworn  testimony  is  that 
        of a witness. 
Id.  The  prosecutor  in  Kalina  was  performing  essentially  the 
same  function  as  police  officers  who  obtain  a  warrant  by 
swearing to false information, and police officers can be sued 
for  such  actions  under  Malley  v.  Briggs,  475  U.S.  335  (1986). 
See Kalina, 522 U.S. at 122. 
    Employing  the  functional  approach  and  applying  the 
teachings of Kalina here, we conclude that Ziegler is not enti‐
tled  to  absolute  immunity.  He  performed  the  same  function 
as  a  police  officer  witness  when  he  swore  to  facts.  A  police 
18                                                      No. 12‐3742 

officer  witness  would  not  be  entitled  to  absolute  immunity 
for  swearing  to  false  information,  so  neither  is  Ziegler.  His 
signature  is  below  the  following  statement:  “The  under‐
signed, being duly sworn, states upon information and belief 
that the facts set forth in the foregoing information are true.” 
It is irrelevant that his affidavit was not on a separate piece of 
paper. In signing that he stated “upon information and belief 
that the facts set forth” were true, Ziegler converted that part 
of the information into his own affidavit. 
    Ziegler resists this conclusion and tries to distinguish Ka‐
lina by arguing that he did not attest to the truth of the allega‐
tions in the information because he was empowered by state 
law  to  verify  the  information.  Illinois  law  provides  that  “an 
information shall be signed by the State’s Attorney and sworn 
to  by  him  or  another.”  725  Ill.  Comp.  Stat.  5/111‐3(b).  This 
statute  thus  distinguishes  between  the  signing  of  the  infor‐
mation as a charging document, which “shall” be done by the 
State’s  Attorney,  and  swearing  to  the  facts,  which  may  be 
done “by him or another.” 
    All this shows is that Illinois law tracks the distinction be‐
tween  the  roles  of  initiating  a  prosecution  and  swearing  to 
facts—two  roles  that  the  Supreme  Court  took  great  care  to 
keep separate in Kalina. An Illinois prosecutor who complies 
with  state  law  that  “an  information  shall  be  signed  by  the 
State’s Attorney” is using her professional judgment. See Ka‐
lina, 522 U.S. at 129–30 (recognizing a prosecutor is acting as 
an advocate in preparing and filing an information, drafting a 
witness’s  affidavit,  and  deciding  that  the  evidence  is  strong 
enough to find probable cause); see also Thomas v. City of Peo‐
ria, 580 F.3d 633, 638–39 (7th Cir. 2009) (recognizing absolute 
immunity for a prosecutor who filed for an arrest warrant). A 
No. 12‐3742                                                          19

prosecutor  who  signs  and  files  an  information,  but  does  not 
swear to any of the facts contained in it, is protected by abso‐
lute  immunity  because  she  is  acting  as  an  advocate  of  the 
State.  
    But, as Kalina explains, a prosecutor does not act as an ad‐
vocate  when  testifying  to  facts  because  her  professional 
“judgment  could  not  affect  the  truth  or  falsity  of  the  factual 
statements  themselves.”  Kalina,  522  U.S.  at  130. Accordingly, 
when  a  prosecutor  goes  beyond  signing  the  information  to 
initiate the suit by swearing to the facts it contains, the attor‐
ney is no longer absolutely immune from suit. 
     Ziegler briefly mentions that he seeks qualified immunity 
in  the  alternative.  We  reject  his  argument  for  the  same  rea‐
sons discussed above regarding Sherrick and Shaw. The facts 
alleged permit the reasonable inference that Ziegler swore to 
false information to obtain the warrant that led to Olson’s ar‐
rest.  It  is  unclear  at  this  stage  if  the  false  information  was 
provided  by  Sherrick  and  Shaw,  by  Ziegler,  or  even  by  all 
three defendants. That ambiguity does not defeat the Olsons’ 
plausible  claims  for  relief  against  the  three  defendants.  The 
Olsons’ allegations are sufficient for the claims to proceed to 
discovery, which is likely to shed light on what allegedly false 
information was provided, and by whom. See Brooks, 578 F.3d 
at  581  (holding  that  a  claim  is  plausible  if  the  facts  alleged 
raise  a  reasonable  expectation  that  discovery  will  yield  evi‐
dence supporting the allegations). 
    D. Claims Against Sheriff Walsh and Champaign County 
   The district court also dismissed the claims against Sheriff 
Walsh  and  Champaign  County.  The  court  dismissed  Walsh 
because a supervisor is not liable under § 1983 for a subordi‐
20                                                        No. 12‐3742 

nate’s violation of a person’s constitutional rights. Champaign 
County was dismissed because the plaintiffs failed to  state a 
Monell claim. But we believe the district court misunderstood 
the  Olsons’  claims.  The  Olsons  did  not  sue  Walsh  or  Cham‐
paign County for federal false arrest under § 1983. 
    The  Olsons  sued  Sheriff  Walsh  under  a  theory  of  re‐
spondeat  superior  as  a  supervisor  liable  for  a  subordinate’s 
state law torts, in this case false arrest and malicious prosecu‐
tion.  After  concluding  that  the  Olsons’  complaint  failed  to 
state  a  federal  claim,  the  district  court  declined  to  exercise 
supplemental  jurisdiction  under  28  U.S.C.  § 1367(c)  over  the 
state  law  false  arrest  and  malicious  prosecution  claims.  We 
reverse  the  dismissal  of  the  federal  claims,  so  the  state  law 
claims  against  Walsh—and  Sherrick,  Shaw,  and  Ziegler—
should be considered anew on remand. 
     The  Olsons  sued  Champaign  County  because  state  law 
requires  the  county  to  indemnify  Sheriffs  and  their  deputies 
for  damages  for  torts  committed  in  the  scope  of  their  em‐
ployment.  See  745  Ill.  Comp.  Stat.  10/9‐102.  Champaign 
County is  a  necessary party to  a  suit against a  Sheriff  under 
federal law. See Carver v. Sheriff of LaSalle County, 324 F.3d 947, 
948 (7th Cir. 2003) (holding that “a county in Illinois is a nec‐
essary  party  in  any  suit  seeking  damages  from  an  inde‐
pendently  elected  county  officer  (sheriff,  assessor,  clerk  of 
court, and so on) in an official capacity”), citing Fed. R. Civ. P. 
17 & 19. The plaintiffs have sued Sheriff Walsh in his official 
capacity, so we reverse the dismissal of Champaign County. It 
is  a  necessary  party  to  this  suit  as  long  as  Sheriff  Walsh  re‐
mains a party. 
No. 12‐3742                                                     21

    The  judgment  of  the  district  court  is  REVERSED  and  the 
case  is  REMANDED  for  further  proceedings  consistent  with 
this opinion.